Citation Nr: 0325281	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability, claimed as arthritis of the right 
ankle, as secondary to a stingray sting.

2.  Entitlement to service connection for a right ankle 
disability, diagnosed as traumatic arthritis to the medial 
malleolus with tenosynovitis, as secondary to a stingray 
sting.

3.  Entitlement to service connection for residuals of dental 
trauma.

4.  Entitlement to an increased evaluation for a residual 
scarring of the right ankle, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 2000 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

In July 2002, the Board remanded the case to the RO so that a 
personal hearing could be scheduled.  However, the veteran 
had indicated that he did not desire a personal hearing.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's claim of entitlement to service connection 
for right ankle arthritis was denied by a March 1980 Board 
decision. 

3.  Evidence submitted since March 1980 bears directly and 
substantially upon the claim of service connection for a 
right ankle disability, is not cumulative or redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran is diagnosed with traumatic arthritis to the 
medial malleolus with tenosynovitis of the right ankle which 
has been medically attributed to his in-service stingray 
sting.  

5.  The veteran's stingray sting resulted in two residual 
scars, an entrance wound scar and an exit wound scar 
approximately 11/2 inches above the entrance wound scar on the 
medial aspect of the right ankle.  

6.  The veteran's residual scars do not result in limitation 
of function of the body part affected by the scars.  


CONCLUSIONS OF LAW

1.  The Board decision in March 1980 denying the veteran's 
claim for service connection for arthritis of the right ankle 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2002).

2.  Evidence received since the March 1980 denial of service 
connection for arthritis of the right ankle is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  Traumatic arthritis to the right medial malleolus with 
tenosynovitis of the right ankle was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, (2002).

4.  A disability rating in excess of 10 percent for scarring 
of the right ankle is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, § 4.118 Diagnostic Codes 
7804, 7805 (2002); 67 Fed. Reg. 49590, 49596 (July 31, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO as well as 
Statements of the Case issued during the course of the 
appeal, the veteran was informed of the provisions of the 
VCAA including VA's duty to notify him about his claim and 
its duty to assist him in obtaining evidence for his claim.  
He was also informed of the evidence necessary to establish 
entitlement to benefits sought, what VA had done to help him 
with his claim, what evidence was still needed from the 
veteran, and what the veteran could do to help with his 
claim.  In particular, by letter dated in November 2001, the 
veteran was informed of what specific evidence was needed to 
substantiate his claim, he was told what information was 
needed to reopen his claim, and where to submit the 
information.  He was also informed of what VA had done to 
assist him with his claim.   Accordingly, the Board finds 
that the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. § 
5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service medical records and 
post service VA medical records are presently associated with 
the claims folder.  The record does not show, nor has the 
veteran identified, the existence of any pertinent evidence 
that has not been associated with the claims folder.  
Accordingly, the Board finds that VA's duty to assist the 
claimant in obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran was afforded examinations for compensation and 
pension purposes during the course of his appeal.  These 
examination reports along with the other evidence of record 
are sufficient to decide the veteran's claim.  Accordingly, 
the Board finds that further remand of this matter for a 
medical opinion or examination is not warranted.  38 U.S.C.A. 
§ 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  Service medical records dated in 
July 1962 show that the veteran was stung by a stingray while 
swimming.  The stinger was removed and the resulting wound 
was cleaned.  

By rating action dated in October 1978, the RO denied service 
connection for a right ankle condition and residuals of a 
stingray bite as these conditions were not noted at the time 
of the veteran's discharge from active duty.  The veteran was 
notified of this decision by letter dated in October 1978. 

Thereafter, the veteran filed a notice of disagreement of the 
denial of service connection for residuals of a sting from a 
stingray.  The veteran reported that the stingray's stinger 
entered into the soft tissue of his ankle and moved upward 
before chipping bone causing a hairline fracture before 
exiting.  He indicated that his scars were appropriately one 
half inch in diameter.  A Statement of the Case (SOC) was 
subsequently issued and the veteran filed a substantive 
appeal to the Board.  

At a hearing in February 1979, the veteran reported that the 
sting from the stingray resulted in residual disability and 
that the stinger went through his boot.  He reported that x-
rays showed residuals of a fracture to the ankle bone.  He 
received treatment at the aid station one time with no 
subsequent treatment.  He reported that the area of the sting 
remained painful.  The veteran acknowledged that no physician 
had diagnosed him with arthritis.  

The veteran was afforded an examination in June 1979.  He 
reported a history of a hairline fracture of the right medial 
malleolus due to a through and through puncture caused by the 
stinger of a stingray.  He reported pain in the area.  The 
examiner noted a 1/4 inch entry scar and a 1/4 inch exit scar 
approximately 11/2 inch apart.  The wounds were noted to be 
well healed.  X-ray findings of the right ankle were negative 
for residuals of his stingray injury.

By rating action dated in August 1979, the RO awarded service 
connection for residual scarring of the right ankle secondary 
to a stingray sting.  A noncompensable evaluation was 
assigned.  

In March 1980, the Board denied service connection for 
various disabilities.  Service connection was denied for 
traumatic arthritis of the right ankle as the evidence did 
not show that the veteran had the claimed disability. 

At a VA compensation and pension examination in June 1979, 
the examiner noted that the veteran had a 1/8 inch by 1/4 
inch well healed circular entrance wound scar on the medial 
aspect of the right ankle.  There was also a 1/4 inch by 1/2 
inch exit wound scar.  The scars were slightly discolored 
with small areas of reddish speckled discoloration.  There 
was no drainage.  The scars were slightly tender to direct 
palpation, but there was no inflammation or edema.  There was 
no deformity of the ankle and no pain on weight bearing.  
Assessment was normal ankle examination.  

By rating action dated in January 1981, an increased rating 
of 10 percent was assigned for the veteran's scarring of he 
right ankle.  

The veteran was afforded a July 1982 VA examination.  He 
complained of nonhealing painful scars of his right ankle.  
The examiner noted two scars posterior to the medial 
malleolus measuring .25 and .37cm respectively.  They were 
slightly tender with slight depression on the larger scar.  
The scarring was not inflamed.  The veteran reported that the 
scars ulcerated five to six times per year lasting two to 
three weeks.  

In July 2000, the veteran sought to reopen his claim for 
traumatic arthritis of the right ankle secondary to an in-
service stingray sting.  He also sought service connection 
for his teeth being knocked out during service.  

The veteran was afforded an August 2000 VA examination.  He 
reported increased sensitivity over both the entrance and 
exit scars as well as chronic dermatitis associated with both 
areas with some numbness to the skin over these areas and 
pain over the medial malleolus posteriorly with inversion of 
the ankle.  On examination, there were two small flat scars 
posterior to the right medial malleolus.  There were some 
abrasions to the skin over both areas secondary to the 
veteran scratching the area.  There was tenderness beneath 
the scar area in both the penetration as well as the exit 
area.  There was complaint of pain to the posterior aspect of 
the medial malleolus.  Range of motion of the foot was 15 
degrees of dorsal flexion and 30 degrees of ventral flexion.  
The ankle was stable.  While the examiner noted an impression 
of tender scars to the left ankle with associated chronic 
tenosynovitis to the medial aspect of the left ankle, it 
appears that the impression contains a typographic error as 
the stated clinical findings in the examination report show 
examination and complaint of the right ankle rather than the 
left ankle.  Similarly, X-ray examination of the right ankle 
revealed no soft tissue swelling.  There was a small 
corticated ossific density projecting adjacent to the lateral 
malleolus.  Most likely, this finding was related to an old 
fracture or normal variation.  The ankle joint was well 
maintained and no definite acute abnormalities were seen. 

In October 2000, the RO issued a rating action which denied 
an increased rating for the veteran's service-connected scars 
of the right ankle and service connection for residuals of 
dental trauma.  Additionally, the RO held that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim of service connection for 
traumatic arthritis of the right ankle secondary to a 
stingray sting.  The veteran perfected an appeal of the 
issues of an increased rating for his service connection 
right ankle scarring and the determination that new and 
material evidence had not been submitted to reopen a claim of 
service connection for traumatic arthritis of the right 
ankle.  

In a statement dated in October 2001, the veteran expressed a 
belief that each of his scars of the right ankle should be 
afforded a 10 percent disability rating.  

The veteran testified at a hearing before a RO hearing 
officer in November 2002.  He reiterated his contentions that 
he sustained a right ankle injury that he identified as 
arthritis.  He also felt that separation disability 
evaluation were warranted for each of his right ankle scars.  

The veteran was afforded a VA examination in December 2002.  
He reported his present residual symptoms of the stingray 
sting as tenderness to both scars with easy irritation from 
socks with continual ambulation, and pain in the medial 
aspect of the right ankle with persistent walking or jogging.  
Physical examination revealed two circular scars on the 
medial aspect of the ankle.  One was approximately 1/4 inch 
in diameter and the other was approximately 3/8 inch in 
diameter.  The scars were red with no scabbing or ulceration.  
They were sensitive to touch.  There was very slight 
depression to both scars, but no adherence to underlying 
tissues.   There was some deformity to the posterior aspect 
of the medial malleolus with tenderness to palpation.  X-ray 
evidence revealed evidence of old traumatic changes.  These 
radiographic findings were consistent with the veteran's in-
service injury.  There was slight swelling to the posterior 
aspect of the malleolus with tenderness.  Range of motion of 
the right ankle was 10 degrees of dorsal flexion; 25 degrees 
of plantar flexion; and 30 degrees of pronation.  There was 
pain with manipulation of the ankle in all ranges of motion.  
The pain was more pronounced with the veteran trying to stand 
on the forefoot.  An impression of residuals of stingray 
injury to the left ankle with tender scars and traumatic 
arthritis to the medial malleolus.  However, the impression 
appears to contain a typographic error as the stated history 
and clinical findings in the examination report show 
examination and complaint of the right ankle.


Claim for Service Connection for a Right Ankle Disability:  
Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2002).  In addition, service connection 
may be established on secondary basis if the claimed 
disability is due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  

In the instant case, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a right ankle 
disability, other than scarring, as a residual of a stingray 
sting.  In particular, the Board notes that the prior Board 
decision denied service connection for a right ankle 
disability, specifically arthritis, as the evidence did not 
show that the veteran had the claimed disability.  Since the 
prior denial of service connection, a VA physician has 
diagnosed the veteran with residuals of stingray injury to 
the ankle with tender scars and traumatic arthritis to the 
medial malleolus.  This information is "new" as it was not 
on file at the time of the last prior denial.

This new evidence is also material as this testimony 
specifically addresses the question of whether the veteran 
has a present right ankle disability as a result of the in-
service stingray sting.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant of information previously 
considered, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Consequently, the Board finds that new and material evidence 
to reopen the veteran's claim has been submitted.  38 C.F.R. 
§ 3.156(a).  

Having reopened the appellant's claim of entitlement to 
service connection for a right ankle disability, it is now 
incumbent upon VA to consider his claim on the merits. 

As indicated above, the veteran claims that he has a present 
right ankle disability as a result of his in-service stingray 
sting.  This contention is supported by the clinical 
evidence.  In this regard, the Board notes that a VA examiner 
diagnosed him with chronic tenosynovitis of the right ankle 
in August 2000.  Similarly, in December 2002, a VA examiner 
diagnosed residuals a stingray injury to the right ankle with 
tender scars and traumatic arthritis to the medial malleolus.  
Based on the foregoing, the Board finds that the evidence 
shows that the veteran's has a residual right ankle 
disability, other than scars, as a result of his in-service 
stingray sting.  Accordingly, a grant of service connection 
for traumatic arthritis to the right medial malleolus with 
tenosynovitis of the right ankle secondary to a sting from a 
stingray is in order.


Increased Rating for Right Ankle Scars:  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2002).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

The veteran's residual scarring from the stingray injury is 
presently evaluated as 10 percent disabling under Diagnostic 
Code 7804.  38 C.F.R. § 4.118.  Under the current version of 
these diagnostic criteria, a 10 percent disability evaluation 
is warranted for superficial scars that are painful on 
examination.  A superficial scar is defined as a scar that is 
not associated with underlying soft tissue damage.  

The veteran filed his claim for an increased rating in July 
2000.  The criteria for evaluation of skin disorders were 
amended during the pendency of the veteran's appeal, 
effective August 30, 2002.  See 67 Fed. Reg. 49590, 49596 
(July 31, 2002).  Those rating criteria are substantially 
different from the previous criteria.  

Pursuant to the criteria in effect prior to August 30, 2002, 
the Schedule provided for a 10 percent disability rating for 
scars that are superficial, tender and painful on objective 
demonstration.  A rating in excess of 10 percent is not 
provided for under these criteria.  

Under Diagnostic Code 7805, scars are to be rated as 
limitation of function of part affected. This diagnostic code 
has not been amended during this appeal.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  

With respect to the veteran's claim for an increased rating 
for his service-connected scarring of the right ankle, it is 
unclear from a facial comparison of both versions of the 
regulation, that one version is more favorable to the 
veteran.  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to August 30, 2002, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The objective medical evidence, set forth above, shows that 
the veteran's in-service stingray sting resulted in residual 
scarring that is shown to be painful and sensitive to touch 
on objective examination.  In light of the forgoing, the 
Board finds that the 10 percent disability evaluations 
presently assigned for scarring is appropriate under either 
the current or former version of Diagnostic Code 7804.  A 
rating in excess of 10 percent is not warranted for this 
residual scarring as the evidence does not show that either 
the entrance or exit scar results in limitation of the 
function of his right ankle.  While the veteran is shown to 
have painful motion of his ankle with slight swelling and 
tenderness of the malleolus, the most recent VA examination 
report dated in December 2002 indicates that this was 
attributable to his traumatic arthritis of the medial 
malleolus rather than his scars.  Similarly, the August 2000 
examination report indicates that the veteran had chronic 
tenosynovitis of the right ankle.  

The Board notes the veteran's contention that separate 
disability ratings are warranted for each scar.  In this 
regard, the Board notes that the rating schedule provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), and 
Diagnostic Code 7802, Note (1) (effective August 20, 2002); 
cf. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2), and 
Diagnostic Code 7802, Note (as in effect prior to August 30, 
2002).  The Board finds that the veteran's entrance and exit 
wound scars are not located in "widely separated areas" as 
they are located less than two inches apart on the right 
ankle.  Additionally, these scars are not located on opposite 
sides of the veteran's ankle; rather, both scars are located 
on the medial aspect of the ankle.  Accordingly, the Board 
finds that separate disabilities ratings are not warranted 
for each residual scar.  

Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted for the veteran's residual scarring 
of the right ankle as a result of his in-service stingray 
sting.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, § 4.118 Diagnostic Codes 7804, 7805 (2002); 67 Fed. Reg. 
49590, 49596 (July 31, 2002).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for traumatic 
arthritis of the right ankle.  

Service connection for traumatic arthritis of the right 
medial malleolus with tenosynovitis of the right ankle is 
granted.

A rating in excess of 10 percent for residual scarring of the 
right ankle as a result of the in-service stingray sting is 
denied.  




REMAND

In July 2001, the veteran submitted a statement wherein he 
requested service connection for dental trauma.  He reported 
that he had two teeth knocked out during training while on 
active duty.  According to the veteran, he was hit with a 
fighting stick and two teeth were knocked out.  In September 
2001, the RO denied service connection for dental trauma for 
treatment purposes.  In a statement received dated in July 
2002, the veteran expressed disagreement with the denial of 
service connection for dental trauma.  He stated that he 
wished an explanation for the denial of service connection 
contending that his medical records clearly showed the 
injury.  

Under pertinent VA regulations, a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement (NOD).  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2002).  The Board 
finds that the veteran's July 2002 statement constitutes a 
NOD to the September 2001 rating which denied the service 
connection for dental trauma.  

Under the Court's holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the aforementioned initiates review by the 
Board of the RO's September 2001 decision.  Accordingly, this 
issue must be remanded to have the RO issue a Statement of 
the Case regarding this claim. 

Based on the foregoing discussion, this case is REMANDED for 
the following development:

The RO should furnish to the veteran and 
his representative a Statement of the 
Case addressing the issue of entitlement 
to service connection for dental trauma.  
This Statement of the Case should 
summarize the law and evidence relied on 
in the determination of his claim.  The 
RO should also inform the appellant of 
his appellate rights with respect to his 
claim.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


